                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Cassandra M. Smith,                 )
                                    )
             Plaintiff,             )                  Civil Action No.: 3:18-cv-03011-JMC
                                    )
             v.                     )
                                    )
Ralph Goldberg,                     )                       ORDER AND OPINION
                                    )
             Defendant.             )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”), filed on March 20, 2019 (ECF No. 27). The Report addresses Defendant Ralph

Goldberg’s Motion to Dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2) (ECF No. 18 at 1) and recommends that Plaintiff Cassandra M. Smith’s action

(ECF No. 1) be transferred to the United States District Court for the Northern District of Georgia.

(ECF No. 27.) The court ACCEPTS the Magistrate Judge’s Report (ECF No. 27) and incorporates

it herein by reference. For the reasons set out in the Report, the court TRANSFERS this action

to the United States District Court for the Northern District of Georgia.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 27 at 2–7.) As a brief background, on November 7, 2018,

Plaintiff, proceeding pro se, brought this breach of contract action for damages against Defendant,

her former attorney. (ECF No. 1 at 1.) Plaintiff’s Complaint exclusively alleges a breach of contract

claim. (See id. at 2–9.) On December 20, 2018, Defendant moved to dismiss the action for lack of

personal jurisdiction. (ECF No. 18.)




                                                 1
        On March 20, 2019, the Magistrate Judge entered her Report, concluding that this court

lacks personal jurisdiction over Defendant and recommending the Complaint be transferred to the

United States District Court for the Northern District of Georgia. (ECF No. 27 at 2–7.) Under 28

U.S.C. § 1406, a matter filed in the wrong federal district court can be dismissed by the court or

transferred to another federal court in which it could have been brought if it be in the interest of

justice. The Magistrate Judge recommends a transfer, under 28 U.S.C. § 1406, because “the parties

would reach the merits of this matter faster and with less cost than if Smith had to refile the matter

in a new forum.” (Id. at 7.) Further, the Magistrate Judge reasons that “dismissal could produce an

unduly harsh result” because a future action may be barred by the applicable statute of limitations

under Georgia law, whereas this action was brought within the statutory period. (Id.) See also GA.

CODE ANN. § 9-3-24 (West 2019) (stating that breach of simple contracts carries a six-year statute

of limitations under Georgia law).

        As part of the Report, the Magistrate Judge notified the parties of their right to file specific

objections by April 3, 2019. (ECF No. 27.) Defendant timely filed an Objection in which he

disputes the Magistrate Judge’s determination that “dismissal could produce an unduly harsh result

in this case, given that the statute of limitations may preclude a future action.” (ECF No. 31 at 1

(quoting ECF No. 27 at 7).) Defendant argues that the case should be dismissed by the court, rather

than transferred, because the action was filed after the four-year statute of limitations period for

legal malpractice claims under Georgia law. (Id. at 2.)

        On April 1, 2019, Plaintiff filed her Response requesting the dismissal of Defendant’s

Objection and noting that the Complaint alleges a breach of contract claim and is not strictly a

legal malpractice claim. (ECF No. 32 at 3.) Plaintiff’s Response notes that a Georgia statute

provides that “simple contracts in writing” are subject to a six-year statute of limitations. (Id. at 1–



                                                   2
2 (citing GA. CODE ANN. § 9-3-24).) In a letter dated May 1, 2019, sent from Defendant to Plaintiff,

Defendant reiterated his claim that the statute of limitations has run in this case. (ECF No. 35.)

                                II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate

Judge only makes a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This court engages

in a de novo review of those portions of the Report and Recommendation to which the parties have

made specific objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court

may accept, reject or modify, in whole or in part, the Magistrate Judge’s recommendation or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1). Failure to file specific written

objections to the Report and Recommendation results in a party’s waiver of the right to appeal

from the judgment of the district court based upon such recommendation. 28 U.S.C. § 636(b)(1);

Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L.Ed.2d 435 (1985); Wright v. Collins, 766 F.2d

841 (4th Cir.1985); United States v. Schronce, 727 F.2d 91 (4th Cir.1984).

                                        III. DISCUSSION

       On November 7, 2018, Plaintiff filed her Complaint, only alleging breach of contract for

damages against Defendant, her former attorney. (See ECF No. 1 at 1.) On December 20, 2018,

Defendant moved to dismiss the action for lack of personal jurisdiction. (ECF No. 18.) In her

Report, the Magistrate Judge recommends this action to be transferred, rather than dismissed, to

the United States District Court for the Northern District of Georgia because transfer allows the

parties to reach the merits faster, and with less cost than, if the case were dismissed and refiled.

(ECF No. 27 at 1.) Additionally, the Magistrate Judge noted that transfer is the more just outcome



                                                 3
because Plaintiff may be barred from refiling due to the statute of limitations on her breach of

contract claim. (Id.)

        Defendant specifically objects to the statement in the Magistrate Judge’s Report that

“dismissal could produce an unduly harsh result in this case, given that the statute of limitations

may preclude a future action.” (ECF No. 31 at 1 (quoting ECF No. 27 at 7).) This statement in the

Report cites to a footnote in Defendant’s Reply to Plaintiff’s Response in Opposition to

Defendant’s Motion to Dismiss (ECF No. 26), where Defendant states the statute of limitations in

this case is four (4) years. (ECF No. 27 at 7.) However, the case cited in the footnote concerned a

legal malpractice action that carried a four-year statute of limitations. (See ECF No. 26 at 1 (citing

Shores v. Troglin, 580 S.E.2d 659 (Ga. App. 2003)).) In Shores, a case only involving a legal

malpractice claim and no alleged breach of contract claim, the Georgia Court of Appeals stated

that the statute of limitations in Georgia for legal malpractice claims is four (4) years. (580 S.E.2d

at 660 (citing Hunter, Maclean, Exley & Dunn v. Frame, 507 S.E.2d 411, 412 (Ga. 1998)).) The

Complaint only brings an action for breach of contract resulting from Defendant’s alleged “failure

to honor the contract” between himself and Plaintiff. (ECF No. 1 at 3.) The Complaint does not

include a claim of legal malpractice. (See ECF No. 1 at 2–9.) Thus, this action is not barred by the

four-year statute of limitations for legal malpractice claims cited by Defendant because this action

alleges a breach of contract claim, and the appropriate statute of limitations is six (6), not four (4),

years. (See ECF No. 26 at 1 (citing Shores, 580 S.E. 2d 659).)1




1 Plaintiff’s Complaint states that Plaintiff “began to question guidance by her counsel” after
receiving a letter from Defendant on December 5, 2012. (ECF No. 1 at 7.) The precise date of the
alleged breach of contract remains unclear, however, Plaintiff’s original Complaint, brought
November 7, 2018, may have been filed within the applicable statutory period under Georgia law,
but a new action, brought in 2019, may now be precluded by the six-year statute of limitations
based on the dates stated in the Complaint. (See id.) See also GA. CODE ANN. § 9-3-24.
                                                   4
       This court concurs with the Magistrate Judge’s assessment that a transfer of this action is

the more appropriate outcome in the interest of justice because dismissal could prevent Plaintiff

from filing a new action in the proper venue. (ECF No. 27 at 7.) The original action was filed

within the applicable statutory period, but a new action may now be precluded by the statute of

limitations proscribed under Georgia law. (See ECF No. 1.) See also GA. CODE ANN. § 9-3-24

(stating that actions for breach of simple contracts carry a six-year statute of limitations).

Therefore, this court agrees with the Magistrate Judge’s assessment that “transfer, rather than

dismissal, is the more just and favorable outcome here.” (ECF No. 27 at 7.) Accordingly,

Defendant’s objections are overruled.

                                        IV. CONCLUSION

       After a thorough and careful review of the record, the court finds that the Magistrate

Judge’s Report and Recommendation provides an accurate summary of the facts and law in this

case. Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation

(ECF No. 27) and incorporates it herein by reference. For the reasons set out in the Report, the

court TRANSFERS this action to the United States District Court for the Northern District of

Georgia.

       IT IS SO ORDERED.




                                                    United States District Judge
June 11, 2019
Columbia, South Carolina




                                                5
